DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, in the reply filed on 05/26/2021 is acknowledged.
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear what the variable “Vprp” is.  For purposes of examination, the limitation has been interpreted as if reciting “Vpre”.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbaum et al. (Prediction of hemodialysis sorbent cartridge urea nitrogen capacity and sodium release from in vitro tests).
Regarding claim 1, Rosenbaum discloses a method, comprising:
introducing one or more ammonium removal solutions into a zirconium phosphate sorbent module (Figure 1, see: ZrP cation exchange layer);
determining a total ammonia content in an ammonium removal solution effluent of the zirconium phosphate sorbent module using an ammonia sensor (pg. 247/Sample collection and analysis, see: sample NH4+ determined by using an ammonia electrode); and
estimating a patient pre-dialysis BUN level based on the total ammonia content in the ammonium removal solution effluent (pg. 247/Experimental approach, see: simulated blood side initial urea nitrogen concentration (BUNi) determined until ammonium breakthrough occurred a measured by ammonium electrode on the effluent of the column).
Regarding claim 2, Rosenbaum further discloses the ammonia sensor is in an effluent line fluidly connectable to an outlet of the zirconium phosphate sorbent module (pg. 247/Experimental approach, see: simulated blood side initial urea nitrogen concentration (BUNi) determined until ammonium breakthrough occurred a measured by ammonium electrode on the effluent of the column; Figure 1, see: ZrP cation exchange layer).
Regarding claim 3, Rosenbaum further discloses the step of introducing the ammonium removal solution effluent into a reservoir (Figure 2, see: Sorbent cartridges), and wherein the step of determining the total ammonia content in the ammonium removal solution effluent comprises determining the total ammonia content in the reservoir (pg. 244-245/INTRODUCTION, see: determination of sodium in the dialysate volume by stoichiometric analysis of the ammonia concentration).
Regarding claim 4, Rosenbaum further discloses the step of estimating the patient pre-dialysis BUN level comprises determining a total ammonia content of the ammonium removal solution effluent to determine a volume averaged total ammonia content of the ammonium removal solution effluent (pg. 247/Experimental approach, see: simulated blood side initial urea nitrogen concentration (BUNi) determined until ammonium breakthrough occurred a measured by ammonium electrode on the effluent of the column, concentration/molarity is analogous to “a volume averaged total ammonia content”; Figure 1, see: ZrP sorbent cartridge).
Regarding claim 5, Rosenbaum further discloses the total ammonia content of the ammonium removal solution effluent comprises integrating the total ammonia content in the ammonium removal solution effluent (pg., 248/see: Column UNC model).
Regarding claim 6, Rosenbaum further discloses the step of determining an amount of ammonia removed by the zirconium phosphate sorbent module during a dialysis session (Figure 2, see: Dialyzer).
Regarding claim 8, Rosenbaum further discloses the method uses a sorbent recharger, wherein the one or more ammonium removal solutions comprise one or more recharge solutions; and wherein the step of introducing the one or more recharge solutions through the zirconium phosphate sorbent module comprises first introducing water through the zirconium phosphate sorbent module and then introducing a brine solution through the zirconium phosphate sorbent module (pg. 244-245/INTRODUCTION, see: reinfusate pump administers calcium, magnesium, and potassium acetate to the dialysate after it passes through the column).
Regarding claim 9, Rosenbaum further discloses the step of determining the total ammonia content in the ammonium removal solution effluent comprises determining the total ammonia content while introducing the water through the zirconium phosphate sorbent module and determining the total ammonia content while introducing the brine solution through the zirconium phosphate sorbent module (pg. 247/Sample collection and analysis, see: sample NH4+ determined by using an ammonia electrode on cartridge effluent and dialysate at sorbent cartridge inlet).
Regarding claim 10, Rosenbaum further discloses the step of determining the total ammonia content in the ammonium removal solution effluent comprises determining the total ammonia content while introducing the brine solution through the zirconium phosphate sorbent module (pg. 247/Sample collection and analysis, see: sample NH4+ determined by using an ammonia electrode on cartridge effluent and dialysate at sorbent cartridge inlet).
Regarding claim 11, Rosenbaum further discloses the step of determining the total ammonia content in the ammonium removal solution effluent comprises continuously determining the total ammonia content in the ammonium removal solution effluent (pg. 247/Sample collection and analysis, see: sample NH4+ determined by using an ammonia electrode on cartridge effluent at 0, 15, and 30 min, and then at 30-min internals until NH4 breakthrough time).
Regarding claim 12, Rosenbaum further discloses the step of determining the total ammonia content in the ammonium removal solution effluent comprises determining the total ammonia content in the ammonium removal solution effluent at preset intervals (pg. 247/Sample collection and analysis, see: sample NH4+ determined by using an ammonia electrode on cartridge effluent at 0, 15, and 30 min, and then at 30-min internals until NH4 breakthrough time).
Regarding claim 13, Rosenbaum further discloses a processor is programmed to estimate the patient pre-dialysis BUN level based on the total ammonia content in the ammonium removal solution effluent (pg. 247/Experimental approach, see: simulated blood side initial urea nitrogen concentration (BUNi) determined until ammonium breakthrough occurred a measured by ammonium electrode on the effluent of the column; pg. 247-248/Model development-multiple regression).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROBERT J EOM/           Primary Examiner, Art Unit 1797